Title: James Madison to Josiah Quincy, 18 February 1830
From: Madison, James
To: Quincy, Josiah


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby. 18. 1830
                            
                        
                       
                        J. Madison has duly received the Copy of the "Report of the Overseers of Harvard University", politely sent
                            him by Mr. Quincy. He cannot return his thanks for the communication without expressing the pleasure afforded him by the
                            instructive & well timed testimony borne by the President to the value of the two ancient Languages &
                            Literatures, as branches of a comprehensive Education.
                        J. M. offers for Mr. Quincy’s acceptance a copy of the new Constitution lately submitted to the people of
                            Virginia. Many of its features are the result of circumstances peculiar to the State, and of compromizing surrenders of
                            opinion. Whatever be the criticisms to which the plan may be liable, they are fewer than belonged to the superseded
                            Instrument; and will probably be so pronounced by the popular decision to which the appeal is made.
                        
                            
                                
                            
                        
                    